Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered May 27, 1992, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the defendant abandoned a bag which contained crack cocaine (see, People v Prochilo, 41 NY2d 759; People v Carrington, 174 AD2d 572). Accordingly, the hearing court properly denied that branch of the defendant’s motion which was to suppress *506the physical evidence. Mangano, P. J., Balletta, Friedmann and Florio, JJ., concur.